Citation Nr: 1538934	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating in excess of 30 percent for bilateral plantar fasciitis.  

3.  Entitlement to service connection for a left knee disability, to include as secondary to bilateral plantar fasciitis.  

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1992 to March 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Travel Board hearing in June 2015 and a copy of that transcript is of record.  The Veteran also submitted additional evidence with a waiver of initial AOJ consideration.  

The Board notes that the Veteran originally disagreed with the denial of service connection for an eye condition claimed as "eye condition with seeing stars".  A February 2015 rating decision granted service connection for headaches as residual of traumatic brain injury (previously claimed as eye condition with seeing stars).  The February 2015 rating decision represents a full grant of benefits sought on appeal and the issue is therefore not before the Board.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  See also AB v. Brown, 6 Vet. App. 35 (1993).

The February 2015 rating decision also assigned a 10 percent rating for the Veteran's GERD, effective the day after the Veteran's release from active duty.  As this does not constitute a full grant of benefits sought on appeal the issue is still before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  During his June 2015 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for PTSD and entitlement to an initial rating in excess of 30 percent for bilateral plantar fasciitis.  

2.  Resolving all doubt in the Veteran's favor, degenerative joint disease of the left knee is related to his military service.  

3.  For the entire appeal period, the Veteran's GERD has been manifested by persistently recurrent epigastric distress, pyrosis, reflux, and substernal and shoulder pain productive of considerable impairment of health. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeals of entitlement to service connection for PTSD and entitlement to an initial rating in excess of 30 percent for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for a higher initial rating of 30 percent, but no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, at his June 2015 Board hearing, the Veteran withdrew his appeal regarding the issues of entitlement to service connection for PTSD and entitlement to an initial rating in excess of 30 percent for bilateral plantar fasciitis.  The undersigned began the hearing by stating that the issues had been withdrawn and the Veteran agreed.  The Veteran voiced his intention to withdraw the appeal as to these issues and once transcribed as a part of the record of the hearing, the requirements for the withdrawal of a substantive appeal were met.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claims and they are dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In light of the Board's favorable decision to grant service connection for a left knee disability no discussion of the Board's duty to notify and assist is necessary for this matter.  

The Veteran's claim for a higher rating for GERD arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in April 2012 and December 2014.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's GERD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has not alleged a material change in his GERD since his most recent VA examination.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing in June 2015.  In Bryant v. Shinseki, 23 Vet App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ specifically noted the issues on appeal and explained to the Veteran the evidence necessary to substantiate his claim for a higher rating.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection 

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Background 

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a left knee condition.  However, after his separation examination but prior to discharge from service, the Veteran filed a claim for a "left knee condition with popping" in January 2012.  

The Veteran was afforded a VA examination in April 2012.  The examiner diagnosed left patellofemoral syndrome, and noted the year 2010.  X-rays revealed no radiographic abnormality of the left knee.  The examiner did not provide a nexus opinion.  

An October 2012 VA treatment record shows that the Veteran was treated for left knee pain.  

On his February 2013 VA Form 9 the Veteran asserted that his patellofemoral syndrome was indicated on his separation physical and the QTC.  The Veteran reported that he spent 21 years on active duty in the Navy, several of those years on a ship going up and down ladder wells and standing watch on steal decks.  The Veteran reported that he was also required to maintain physical readiness by running daily.  The Veteran reported that he is unable to run anymore and his knee pops and grinds every time he goes up stairs.  The Veteran also noted that he was released from active duty on March 31, 2012, and his QTC examination was April 2012.  The Veteran asserted that the condition was from repeated abuse during his military service.  

August 2013 and September 2013 private treatment records show that the Veteran was treated for knee pain.  

A December 2013 VA treatment record shows that the Veteran was treated for knee pain.  X-rays revealed mild degenerative joint disease of the left knee.  

The Veteran was afforded another VA examination in December 2014.  The Veteran was diagnosed with left knee degenerative joint disease.  The Veteran reported that in December 2008 his knees began hurting when he was running.  The examiner concluded that it was less likely than not that the Veteran's left knee disability was related to service.  The examiner explained that there were no complaints of knee or foot condition while in-service.  The examiner noted on entrance and separation examination the Veteran's arches were noted as normal and there were no knee complaints documented.  

The Veteran was afforded a VA addendum opinion in February 2015.  The examiner concluded that it was less likely as not that the Veteran's left knee disability was related to service.  The examiner explained that there was no in-service diagnosis.  The examiner explained that the April 2012 QTC examination had two findings.  First, there was painless mild decrease in flexion ROM of 10 degrees bilaterally.  Second, tenderness to palpation (TTP) was noted by the examiner, but location of where the tenderness was located was not defined.  The examiner explained that patellofemoral syndrome, by its very nature of having pathology between the patella and the femur, should have pain on flexion of the knee with TTP at or around the margin of the patella.  The examiner explained that these patellofemoral syndrome findings were not apparent at the April 2012 exam.  The examiner concluded that the diagnosis of left knee patellofemoral syndrome was in error.  The examiner noted that at the Veteran's separation exam in January 2012 he denied any knee troubles and his exam was within normal limits.  The examiner noted that this was repeated in his VA clinic visit in October 2012.  The examiner also noted that all previous in-service history and physicals noted the Veteran denying knee troubles and having normal knees at those exams.  The examiner noted that on his January 2012 claim, the Veteran described only left knee popping, which is not diagnostic.  The examiner concluded that there was no left knee condition with established chronicity of condition and treatment.  The examiner also concluded that no nexus had been established with the Veteran's active duty period and his current knee conditions.

The Veteran was afforded another VA addendum opinion in February 2015.  The examiner concluded that it was less likely as not that the Veteran's left knee was due to or caused by the Veteran's pes planus.  The examiner explained that there is no known medical knowledge or evidence, pathophysiological, functional, or anatomical, that a knee condition could be proximately due to or the result of pes planus.  The examiner also concluded that it was less likely as not that the Veteran's left knee was aggravated beyond its natural progression by the Veteran's pes planus.  The examiner explained that there is no known medical knowledge or evidence, pathophysiological, functional, or anatomical, that a knee condition could be aggravated beyond its natural progression by pes planus.

At the June 2015 Board hearing, the Veteran testified that his left knee disability was due to crawling, and kneeling, and walking and climbing ladders while aboard ship.  The Veteran also reported that during his last years in the military he noticed that his knees were becoming stiff.  The Veteran also reported that his last commanding officer was very difficult and required everyone to run.  The Veteran asserted that his left knee condition was due to the abuse his body took during his military service.  The Veteran reported that after service he noticed his knees were getting worse and that he could no longer run and he had problems with sitting for long periods of time. The Veteran reported that his knees lock and pop and that he has pain, especially at night.  

Analysis

First, the Board finds that the most competent and credible evidence illustrates that the Veteran has a current diagnosis of degenerative joint disease of the left knee as evidenced by a December 2013 VA x-ray.  

Second, the Board acknowledges that the Veteran's service treatment records are absent of any complaints treatment or diagnosis of a left knee condition.  However, the Board finds that the Veteran's filing of a claim for service connection after his separation examination but prior to his discharge from service is evidence of an in-service complaint of a left knee condition.  

Additionally, the Board finds that the Veteran's reports of continued problems with his left knee after service to be both competent and credible as post-service VA and private treatment records show that the Veteran has continued to seek treatment for his left knee pain and repeatedly noted an onset of symptoms during his military service.  Furthermore, the Board notes that the Veteran was diagnosed with mild degenerative joint disease of the left knee approximately 19 months after discharge from service.  Crucially, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  Id.  Rather, the presumptive provisions of the statute and the VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  Id.  Thus, the Board finds that given the in-service complaint and the close proximity of the diagnosis of degenerative joint disease to the Veteran's service, tends to show that the onset of the left knee disability occurred during service.  

The Board acknowledges the negative VA opinions of record.  The Board, however, is unclear of the February 2015 addendum's finding that the Veteran's January 2012 complaint of left knee popping while not diagnostic would not otherwise constitute lay evidence of impairment associated with the left knee.  Also, the February 2015 VA examiner based the opinion, at least in part on a finding that the Veteran denied knee pain at an October 2012 VA clinical appointment.  However, a review of the October 2012 VA treatment record shows that the Veteran reported knee pain.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  

Based on the above, the Board finds that the Veteran had an in-service complaint of knee symptoms in the form of a claim for VA benefits prior to separation from service.  The Board also finds that the medical and lay evidence of record shows continued treatment for symptoms eventually diagnosed as left knee degenerative joint disease 19 months after service.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for degenerative joint disease of the left knee is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

The Veteran has been diagnosed with GERD.  There is no diagnostic code corresponding to GERD in VA's rating schedule.  When an unlisted disability is encountered, it is permissible to rate the disability under the diagnostic code for a closely related disease or injury, by analogy.  See 38 C.F.R. § 4.20 (2015).  To determine whether a diagnostic code listing is analogous to a claimant's disability, VA should consider (1) the functions affected by the disability, (2) the location of the disability, and (3) the similarity of the symptoms of each disability.  Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992).

The RO rated the Veteran's GERD under 38 C.F.R. § 4.114, Diagnostic Code 7346, hiatal hernia.  Due to of the overall nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate in this case.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2015).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346.

Under Diagnostic Code 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  Id.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

The criteria under Diagnostic Code 7346 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

For purposes of evaluating conditions in 38 C.F.R. § 4.114 , the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2015).  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Id.  

In evaluating the Veteran's GERD, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2012); see also 38 C.F.R. § 4.114, Diagnostic Code 7346 (containing no reference to the effects of medication) (2015).

Additionally, 38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  

Background 

The Veteran was afforded a VA examination in April 2012.  The Veteran reported that he continues to have symptoms despite taking Nexium.  The Veteran reported that he has heart burn and regurgitation which is worse in the morning.  The Veteran denied weight loss.  The examiner noted that the Veteran had pyrosis, reflux, and sleep disturbance more than four times per year.  The examiner noted that the Veteran has an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The examiner also noted that the Veteran's esophageal condition impacts his ability to work in that it interferes with sleep.  The Veteran did not have persistently recurrent epigastric distress, infrequent episodes of epipastic distress, dysphagia, substernal arm or shoulder pain, anemia, weight loss, nausea, vomiting, hematemesis, and melena.  

An August 2012 private treatment record shows that the Veteran denied nausea, vomiting, diarrhea, constipation, and blood in his stool.  

A September 2012 private treatment record shows that the Veteran again denied nausea, vomiting, diarrhea, constipation, and blood in his stool.  The Veteran also denied dysphagia.  

An October 2012 VA treatment record shows that the Veteran reported that he has most of his problems in the morning and sometimes after he eats.  The Veteran reported that he takes Nexium each day and this will help.  

On his February 2013 VA Form 9, the Veteran reported that without his medications he suffers severely daily from GERD and acid reflux.  The Veteran reported that he takes 40mg of Nexium daily and has been authorized by doctors that when it gets too extreme to take 80mg.  The Veteran reported that he also takes Chlordiazepoxide three times daily prescribed by a Gastroenterologist.  

An August 2013 private treatment record shows that the Veteran again denied nausea, vomiting, diarrhea, constipation, and blood in his stool.  

An April 2014 VA treatment record shows that the Veteran denied abdominal pain, nausea, vomiting, diarrhea and changes in bowel habits.  

The Veteran was afforded another VA examination in December 2014.  The Veteran reported that his current symptoms were heartburn and pyrosis.  The examiner noted that the Veteran's current medication included omeprazole.  The examiner noted that the Veteran has persistent recurrent epipastic distress once a year with a duration of less than a day, pyrosis, and reflux.  The Veteran did not have dysphagia, regurgitation, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, anemia, nausea, vomiting, hematemesis, and melena.  The Veteran also did not have esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The examiner concluded that the Veteran's GERD did not impact his ability to work.  

April 2015 and May 2015 VA treatment record shows that the Veteran denied vomiting, reflux, heartburn, dysphagia, and dark bloody stools.  

At the June 2015 Board Hearing, the Veteran reported that there are certain things that he cannot eat which includes foods he enjoys.  The Veteran reported that he cannot eat spicy foods and if he does he has to run to the bathroom.  The Veteran reported that he takes omeprazole daily for his condition.  The Veteran reported that at night he can lay down it feels like his throat is closing off.  The Veteran reported that he can feel the food coming up sometimes and has to make himself throw up to get the pain to go away.  The Veteran also reported there are times when he gets a pain in his right arm when all of this happens.  The Veteran reported that sometimes his symptoms will keep him up all night.  The Veteran reported that in addition to his prescribed medication he will take Mylanta or TUMS.  The Veteran's wife reported that he will sometimes also take "Pepto".  The Veteran reported that he enjoys eating and there are certain things he cannot eat due to his GERD because the foods will make him miserable.  The Veteran also reported that his GERD symptoms have impacted his social activities.  

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's GERD is appropriately evaluated as 30 percent disabling for all periods under consideration.  The record reflects that the manifestations of the Veteran's disability include persistently recurrent epigastric distress, pyrosis, reflux, regurgitation and substernal and shoulder pain productive of considerable impairment of health such that a higher 30 percent rating is warranted.  The Board, however, finds that he is not entitled to a 60 percent rating.   

Again, the criteria under Diagnostic Code 7346 are conjunctive, not disjunctive; thus all criteria must be met.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

Impair is defined as to damage or make worse by or as if by diminishing in some material respect large in extent or degree.  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2007).  Impair is defined as to damage or make worse by or as if by diminishing in some material respect large in extent or degree.  Id.  

Here, the evidence of record shows that the Veteran repeatedly denied nausea, vomiting, diarrhea, constipation, and blood in his stool when examined.  On VA examination, the Veteran did not have anemia, weight loss, nausea, vomiting, hematemesis, or melena.  At the Board hearing, the Veteran testified that when he laid down it felt like his throat was closing off and that he could feel the food coming up sometimes and he had to make himself throw up to get the pain to go away.  While the Veteran may have to make himself vomit sometimes, the other evidence of record shows that this has not resulted in material weight loss and hematemesis or melena with moderate anemia.  As such, while the Veteran's GERD impacts his diet, social functioning, sleep, and overall daily activities, it has not been credibly shown to have caused a severe impairment of health.  As such, the Veteran does not meet the criteria for or warrant a 60 percent rating for any period on appeal.

Thus, the Board finds that the Veteran is entitled to a higher rating of 30 percent, but no higher for the entire appeal period. 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In regards to the Veteran's GERD, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Veteran has not described any exceptional or unusual features of GERD, and there is no objective evidence that any manifestations are unusual or exceptional. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU solely based on the Veteran's service-connected GERD was not expressly raised by the Veteran or reasonably raised by the record.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  

      (CONTINUED ON NEXT PAGE)












ORDER

The appeal concerning the issues of entitlement to service connection for PTSD and entitlement to an initial rating in excess of 30 percent for bilateral plantar fasciitis is dismissed.

Entitlement to service connection for a left knee disability is granted.  

Entitlement to a higher initial rating of 30 percent for GERD is granted, subject to the law and regulations governing the payment of monetary benefits.
  


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


